Title: Abigail Adams to John Adams, 22 June 1775
From: Adams, Abigail
To: Adams, John


     
      
       June 22 1775
      
     
     I received yours of june 10, for which I thank you. I want you to be more perticuliar. Does every Member feel for us? Can they realize what we suffer? And can they believe with what patience and fortitude we endure the conflict—nor do we even tremble at the frowns of power.—You inquire of me, who were at the engagement at Grape Island. I may say with truth all Weymouth Braintree Hingham who were able to bear Arms, and hundreds from other Towns within 20 30 and 40 miles of Weymouth. Our good Friend the Doctor is in a very misirable state of Health, has the jaundice to a very great degree, is a mere Skelliton and hardly able to ride from his own house to my fathers. Danger you know sometimes makes timid men bold. He stood that day very well, and generously attended with drink, Bisquit, flints &c. 5 hundred men without taking any pay. He has since been chosen one of the committee of Correspondence
      for that Town, and has done much Service by establishing a regular method of alarm from Town to Town. Both your Brothers were there—your younger Brother with his company who gaind honour by their good order that Day. He was one of the first to venture aboard a Schooner to land upon the Island.—At Chelsa I cannot be so perticuliar as I do not know only in General, that Coll. Putnam commanded there, and had many Gentlemen volun­ters. We have two companies stationd in this Town, at Germantown Captn. Turner, at Squantom Capt. Vinton. In Weymouth one, in Hingham two &c.—I believe I shall remove your Books this week to your Brothers. We think it adviseable. Coll. Quincy has procured his family a retreat at Deacon Holebrooks. Mr. Cranch has one at Major Basses—in case of necessity to which we hope not to be driven.—We hear that the troops destined for Newyork are all expected here, but we have got to that pass that a whole legion of them would not intimidate
      us.—I think I am very brave upon the whole. If danger comes near my dwelling I suppose I shall shuder. We want powder although with the blessing of Heaven we fear them not every possible method that can be made use of  it should, be by the whole continent. The state we are in at present is intrenching and fortifying. Tis said we have lost 44 men and the Regulars near a thousand, 64 officers amongst them.—God bless and preserve us. Write me every opportunity you can. I am your
     
      Portia
     
    